Title: To James Madison from George Madison, 15 November 1803 (Abstract)
From: Madison, George
To: Madison, James


15 November 1803, Frankfort. “The Treaty lately made with France … respecting the Louisiana Country, will necessarily require the appointment of a number of our Citizens to fill and discharge the ⟨duties⟩ of the Various Offices which are indispensable in regulating the police of that Country.” Considers the post of collector at New Orleans “not only as a very important but a very profitable appointment” and one that would suit his “Genius and inclination.” “I refer you to Mr John Breckinridge and Brown and the rest of the Representation from Kentucky for any information you may wish respecting my Integrity, capacity & fitness for such an Appointment.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Madison”). 2 pp.; docketed by Jefferson.



   
   George Madison (1763–1816), brother of Bishop James Madison and JM’s second cousin, was born in Rockingham County, Virginia. After moving to Kentucky, he was appointed auditor of public accounts in 1796, a position he held until shortly before his death. A major in the Kentucky volunteers during the War of 1812, he was captured during the Battle of Frenchtown on the Raisin River and held prisoner at Quebec. Elected governor without opposition in 1816, he took the oath of office on 5 Aug. 1816 but died two months later (Lowell H. Harrison, ed., Kentucky’s Governors, 1792–1985 [Lexington, Ky., 1985], pp. 18–19).


